 574
 
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
359 NLRB No. 59
 
G&L Associated, Inc. d/b/a USA Fire Protection 
and
 
Road Sprinkler Fitters Local Union No. 669, 
United Association of Journeymen and Appre
n-
tices of the Plumbing and Pipefitting Industry of 
the United States and Canada, AFL

CIO.  
Case 
10

CA

038074
 
February 7
, 2013
 
ORDER DENYING MOTION
 
FOR 
RECONSIDERATION
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
G
RIFFIN 
 
AND 
B
LOCK
 
On September 28, 2012, the National Labor Relations 
Board, by a three
-
member panel, issued a Decision and 

u-

v-
erned by Section 8(f) of the Act and that the Respondent 
violated Section 8(a)(5) and (1) by withdrawing recogn
i-
tion from the Union and failing and refusing to bargain 
with the Union as the exclusive c
ollective
-
bargaining 
representative of unit employees during the term of the 

1
  
On November 9, 2012, the Union 
filed a motion for reconsideration.
2
 
The Union argues that the Board erred in determining, 

knowledgement of 

the parties did not establish that their relationship was 
governed by Section 9(a).
3
  
The Board found that the 
Acknowledgement failed to satisfy the three
-
part test for 
establishing 9(a)
 
status based on a written recognition 
agreement, as set forth in 
Staunton Fuel & Material, Inc.,
 
335 NLRB 717 (2001).  Specifically, the Board found 
that the Acknowledgement lacked the required confirm
a-

as 
based on the support or authorization of a majority of 
unit employees.  Rather, that document stated only that 

reliable information, confirmed that a clear majority of 
the [employees] are members 
of, and represented by [the 

relationship.
 
The Union, in seeking reconsideration, contends that 
no party asserted the rationale relied on by the Board.  
However, in cross
-

ision, the 
                                        
                  
 
1
 
358 NLRB 
1723.
 
2
 

Austin Fire Equipment, LLC,
 
359 NLRB 
37
 
(2012).  We have d
e
nied 
that request in a separate Order issued today.
 
3
 
Although the judge found that the Acknowledgement language 
wo

agreement, in its entirety, failed to demonstrate conclusively that they 
intended to establish a 9(a) relationship. 
 
Respondent argued that the Acknowledgement failed to 
satisfy the 
Staunton Fuel 
test, including the requirement 
that the document state that the recognition was based on 

merit.
 
The Union fur
ther maintains that the Acknowledg
e-



m-
ployer therefore unconditionally acknowledges and co
n-
f
irms that Local Union 669 is the exclusive bargaining 
representative of [the employees] pursuant to Section 

noted in 
Staunton
 
that although recognition language 
need not mention Section 9(a) explicitl

r-
ence would indicate that the parties intended to establish 


Staunton
 
does not suggest that the inclusion of such a 
reference is conc
lusive and obviates the need to apply the 
prescribed three
-
part test.  In fact, 
Staunton
 
adopted the 
standard of the Tenth Circuit in 
NLRB v. Triple C 
Maintenance, Inc.
4
 
and 
NLRB v. Oklahoma Installation 
Co.
5
  
In 
Triple C
, the court, after finding that the
 
e
m-
ployer expressly granted recognition under Section 9(a), 

e-

predicated on a clear showing of majority support for 
[the Union] indicated by ba

219 F.3d at 1155.  If, as the Union here contends, the 
reference to Section 9(a) were sufficient to establish a 

additional fin
d
ing would have been superfluous rather 
than s
ignificant.  In 
Oklahoma Installation Co
., by co
n-

n-
ship was governed by Section 8(f) because, among other 
things, their recogn
i
tion agreement stating that the union 
represented a majority of unit emplo
yees failed to co
n-
firm that the union had shown or offered to show major
i-
ty support.
 

inconsistent with Board and court precedent.  We dis
a-

this ca

i-
sions in 
Triple A Fire Protection, Inc.
6
 
and 
MFP Fire 
Protection, Inc.
,
7
 
because since those cases arose, the 
                                        
                  
 
4
 
219 F.3d 1147 (2000), enfg. 327 NLRB 42 (1998).
 
5
 
219 F.3d 1160 (2000), d
enying enf. 325 NLRB 741 (1998).  
 
6
 
312 NLRB 1088 (1993), enfd. 136 F.3d 727 (11th Cir. 1998), cert. 
denied 525 U.S. 1067 (1999). 
 
7
 
318 NLRB 840 (1995), enfd. on other grounds 101 F.3d 1341 (10th 
Cir. 1996).
 
  
 
 
 
 
USA FIRE PROTECTION
 
 
 
 
 
575
 
 
 
 
 
Union has materially revised the language of its form 
recognition agreement.  See 
Austin Fire E
quipment
, s
u-
pra, 359 NLRB 
37, 37
 
fn. 5.  Moreover, as discussed 

e-
dent, i
n
cluding 
Triple C Maintenance 
and 
Oklahoma 
Installation Co.
 
Accordingly, having duly considered the matter, the 
Board finds that the
 
Union has not raised any extraord
i-
nary circumstances warranting reconsideration of the 


 
I
T IS ORDERED

reconsideration is denied.
 
 
 
